UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1060


NATIONAL BENEFIT LIFE INSURANCE COMPANY, a corporation,

                 Plaintiff – Appellee,

          v.

WINSTON L. SPENCE, JR., Individually and as parent and next
friend of J.S., a minor,

                 Defendant – Appellant,

          and

JAYSON SPENCE,

                       Defendant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cv-00031-JPB)


Submitted:   May 31, 2012                     Decided:   June 7, 2012


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winston L. Spence, Jr., Appellant Pro Se.    Charity K. Flynn,
SPILMAN, THOMAS & BATTLE, PLLC, Charleston, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Winston L. Spence, Jr., appeals the district court’s

order     granting   summary    judgment      to   National    Benefit   Life

Insurance Company and determining that the proceeds of Silvana

Sital’s life insurance policy should be divided equally between

her sons, Jayson Spence, an adult, and J.S., a minor.                We have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                  Nat’l

Benefit    Life   Ins.   Co.   v.   Spence,    Case   No.   3:11-cv-00031-JPB

(N.D. W. Va. Dec. 12, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                       3